Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the captions “Fund Service Providers”, “Financial Highlights” and “Independent Registered Public Accounting Firm” in the Prospectus and “Miscellaneous Information - Independent Registered Public Accounting Firm” in the Statement of Additional Information, and to the incorporation by reference of our report dated July 25, 2012 on the May 31, 2012 financial statements of Guggenheim Canadian Energy Income ETF in Post-Effective Amendment No. 140 to the Registration Statement (Form N-1A No. 333-135105) and related Prospectus and Statement of Additional Information of the Claymore Exchange-Traded Fund Trust 2. /s/ Ernst & Young LLP Chicago, Illinois July 29, 2013
